--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS AGREEMENT is dated for reference the ____ day of October, 2008.

BETWEEN:

CHANCERY RESOURCES INC., a company having offices at
400 Westgrove Drive, Suite 104, Dallas, Texas 75001

(the “Company”)

AND:

RAFAEL PINEDO, a businessman having an address at 890 West
Pender Street, sixth floor, Vancouver, British Columbia V6C 1J9

(the “Contractor”)

WHEREAS:

A.           The Company desires to retain the Contractor to provide services
(the “Services”) as the President of the Company, in regards to the Company’s
management and operations; and

B.           The Contractor has agreed to provide the Services to the Company on
the terms and conditions of this Agreement.

             NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the
mutual covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

ARTICLE 1
APPOINTMENT AND AUTHORITY OF CONTRACTOR

1.1           Appointment of Contractor. The Company hereby appoints the
Contractor to perform the Services for the benefit of the Company as hereinafter
set forth, and the Company hereby authorizes the Contractor to exercise such
powers as provided under this Agreement. The Contractor accepts such appointment
on the terms and conditions herein set forth.

1.2           Performance of Services. The Services hereunder have been and
shall continue to be provided on the basis of the following terms and
conditions:

  (a)

the Contractor shall report directly to the Board of Directors of the Company;

        (b)

the Contractor shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and the Contractor shall provide
any other services not specifically mentioned herein, but which by reason of the
Contractor's capability the


--------------------------------------------------------------------------------

2

 

Contractor knows or ought to know to be necessary to ensure that the best
interests of the Company are maintained; and

        (c)

the Company shall report the results of the Contractor's duties hereunder as may
be requested by the Company from time to time.

1.3           Authority of Contractor. The Contractor shall have no right or
authority, express or implied, to commit or otherwise obligate the Company in
any manner whatsoever except to the extent specifically provided herein or
specifically authorized in writing by the Company.

1.4           Independent Contractor. In performing the Services, the Contractor
shall be an independent contractor and not an employee or agent of the Company,
except that the Contractor shall be the agent of the Company solely in
circumstances where the Contractor must be the agent to carry out its
obligations as set forth in this Agreement. Nothing in this Agreement shall be
deemed to require the Contractor to provide the Services exclusively to the
Company and the Contractor hereby acknowledges that the Company is not required
and shall not be required to make any remittances and payments required of
employers by statute on the Contractor's behalf and the Contractor or any of its
agents shall not be entitled to the fringe benefits provided by the Company to
its employees.

ARTICLE 2 
CONTRACTOR'S AGREEMENTS

2.1           Regulatory Compliance. The Contractor agrees to comply with all
applicable securities legislation and regulatory policies in relation to
providing the Services, including but not limited to United States securities
laws (in particular, Regulation FD) and the policies of the United States
Securities and Exchange Commission.

2.2           Prohibition Against Insider Trading. The Contractor hereby
acknowledges that the Contractor is aware, and further agrees that the
Contractor will advise those of its directors, officers, employees and agents
who may have access to Confidential Information, that United States securities
laws prohibit any person who has material, non-public information about a
company from purchasing or selling securities of such a company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

ARTICLE 3
COMPANY'S AGREEMENTS

3.1           Compensation Shares. The compensation for agreeing to enter into
this agreement and provide the Services shall be payable in 1,000,000 restricted
shares of the Company's common stock (the “Compensation Shares”).

3.2           Voting of Compensation Shares. The Contractor covenants and agrees
that, with respect to the Compensation Shares that it receives, it shall, at all
times that it is the beneficial owner of such shares, vote such shares on all
matters coming before it as a stockholder of the Company in the same manner as
the majority of the board of directors of the Company shall recommend.

3.3           Information. Subject to the terms of this Agreement, including
without limitation Article 5 hereof, and provided that the Contractor agrees
that it will not disclose any material non-public information to any person or
entity, the Company shall make available to the Contractor such information and
data and shall permit the Contractor to have access to such documents as are
reasonably necessary to

--------------------------------------------------------------------------------

3

enable it to perform the Services under this Agreement. The Company also agrees
that it will act reasonably and promptly in reviewing materials submitted to it
from time to time by the Contractor and inform the Contractor of any material
inaccuracies or omissions in such materials.

ARTICLE 4
DURATION, TERMINATION AND DEFAULT

4.1           Effective Date. This Agreement shall become effective as of the
date written above (the “Effective Date”), and shall continue for a period of
one year from the Effective Date (the “Term”) or until earlier terminated
pursuant to the terms of this Agreement.

4.2           Termination. Without prejudicing any other rights that the Company
may have hereunder or at law or in equity, the Company may terminate this
Agreement immediately upon delivery of written notice to the Contractor if:

  (a)

the Contractor breaches section 2.1 of this Agreement;

        (b)

the Contractor breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Contractor;

        (c)

the Company acting reasonably determines that the Contractor has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;

        (d)

the Contractor is unable or unwilling to perform the Services under this
Agreement, or

        (e)

the Contractor commits fraud, serious neglect or misconduct in the discharge of
the Services.

4.3           Duties Upon Termination. Upon termination of this Agreement for
any reason, the Contractor shall upon receipt of all sums due and owing,
promptly deliver the following in accordance with the directions of the Company:

  (a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

        (b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
the Contractor shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three (3) days’ notice to the Company.

4.4           Compensation of Contractor on Termination. Upon termination of
this Agreement, the Contractor shall be entitled to receive as its full and sole
compensation in discharge of obligations of the Company to the Contractor under
this Agreement all sums due and payable under this Agreement to the date of
termination and the Contractor shall have no right to receive any further
payments; provided, however, that the Company shall have the right to offset
against any payment owing to the Contractor under this Agreement any damages,
liabilities, costs or expenses suffered by the Company by reason of the fraud,
negligence or wilful act of the Contractor, to the extent such right has not
been waived by the Company.

--------------------------------------------------------------------------------

4

ARTICLE 5
CONFIDENTIALITY AND NON-COMPETITION

5.1           Maintenance of Confidential Information. The Contractor
acknowledges that in the course of its appointment hereunder the Contractor
will, either directly or indirectly, have access to and be entrusted with
information (whether oral, written or by inspection) relating to the Company or
its respective affiliates, associates or customers (the “Confidential
Information”). For the purposes of this Agreement, “Confidential Information”
includes, without limitation, any and all Developments (as defined herein),
trade secrets, inventions, innovations, techniques, processes, formulas,
drawings, designs, products, systems, creations, improvements, documentation,
data, specifications, technical reports, customer lists, supplier lists,
distributor lists, distribution channels and methods, retailer lists, reseller
lists, employee information, financial information, sales or marketing plans,
competitive analysis reports and any other thing or information whatsoever,
whether copyrightable or uncopyrightable or patentable or unpatentable. The
Contractor acknowledges that the Confidential Information constitutes a
proprietary right, which the Company is entitled to protect. Accordingly the
Contractor covenants and agrees that during the Term and thereafter until such
time as all the Confidential Information becomes publicly known and made
generally available through no action or inaction of the Contractor, the
Contractor will keep in strict confidence the Confidential Information and shall
not, without prior written consent of the Company in each instance, disclose,
use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party.

5.2           Exceptions. The general prohibition contained in Section 5.1
against the unauthorized disclosure, use or dissemination of the Confidential
Information shall not apply in respect of any Confidential Information that:

  (a)

is available to the public generally in the form disclosed;

        (b)

becomes part of the public domain through no fault of the Contractor;

        (c)

is already in the lawful possession of the Contractor at the time of receipt of
the Confidential Information; or

        (d)

is compelled by applicable law to be disclosed, provided that the Contractor
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

5.3           Developments. Any information, data, work product or any other
thing or documentation whatsoever which the Contractor, either by itself or in
conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Contractor’s appointment with the Company or
which the Contractor, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
“Developments”) during the Term or at any time thereafter during which the
Contractor is engaged by the Company that is related to the business of the
Company shall automatically form part of the Confidential Information and shall
become and remain the sole and exclusive property of the Company. Accordingly,
the Contractor does hereby irrevocably, exclusively and absolutely assign,
transfer and convey to the Company in perpetuity all worldwide right, title and
interest in and to any and all Developments and other rights of whatsoever
nature and kind in or arising from or pertaining to all such Developments
created or produced by the Contractor during the course of performing this
Agreement, including, without limitation, the right to effect any registration
in the world to protect the foregoing rights. The Company shall have the sole,
absolute and unlimited right throughout the world, therefore, to protect the
Developments by patent, copyright, industrial design,

--------------------------------------------------------------------------------

5

trademark or otherwise and to make, have made, use, reconstruct, repair, modify,
reproduce, publish, distribute and sell the Developments, in whole or in part,
or combine the Developments with any other matter, or not use the Developments
at all, as the Company sees fit.

5.4           Protection of Developments. The Contractor does hereby agree that,
both before and after the termination of this Agreement, the Contractor shall
perform such further acts and execute and deliver such further instruments,
writings, documents and assurances (including, without limitation, specific
assignments and other documentation which may be required anywhere in the world
to register evidence of ownership of the rights assigned pursuant hereto) as the
Company shall reasonably require in order to give full effect to the true intent
and purpose of the assignment made under Section 5.3 hereof. If the Company is
for any reason unable, after reasonable effort, to secure execution by the
Contractor on documents needed to effect any registration or to apply for or
prosecute any right or protection relating to the Developments, the Contractor
hereby designates and appoints the Company and its duly authorized officers and
agents as the Contractor’s agent and attorney to act for and in the Contractor’s
behalf and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Contractor.

5.5           Remedies. The parties to this Agreement recognize that any
violation or threatened violation by the Contractor of any of the provisions
contained in this Article 5 will result in immediate and irreparable damage to
the Company and that the Company could not adequately be compensated for such
damage by monetary award alone. Accordingly, the Contractor agrees that in the
event of any such violation or threatened violation, the Company shall, in
addition to any other remedies available to the Company at law or in equity, be
entitled as a matter of right to apply to such relief by way of restraining
order, temporary or permanent injunction and to such other relief as any court
of competent jurisdiction may deem just and proper.

5.6           Reasonable Restrictions. The Contractor agrees that all
restrictions in this Article 5 are reasonable and valid, and all defenses to the
strict enforcement thereof by the Company are hereby waived by the Contractor.

ARTICLE 6
DEVOTION TO CONTRACT

6.1           Devotion to Contract. During the term of this Agreement, the
Contractor shall devote sufficient time, attention, and ability to the business
of the Company, and to any associated company, as is reasonably necessary for
the proper performance of the Services pursuant to this Agreement. Nothing
contained herein shall be deemed to require the Contractor to devote its
exclusive time, attention and ability to the business of the Company. During the
term of this Agreement, the Contractor shall, and shall cause each of its agents
assigned to performance of the Services on behalf of the Contractor, to:

  (a)

at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company;

        (b)

devote such of its time, labour and attention to the business of the Company as
is necessary for the proper performance of the Services hereunder; and

        (c)

refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of the Contractor as contemplated herein.


--------------------------------------------------------------------------------

6

6.2           Other Activities. The Contractor shall not be precluded from
acting in a function similar to that contemplated under this Agreement for any
other person, firm or company.

ARTICLE 7
PRIVATE PLACEMENT OF COMPENSATION SHARES

7.1           Documents Required from Contractor. The Contractor shall complete,
sign and return to the Company as soon as possible, on request by the Company,
such additional documents, notices and undertakings as may be required by
regulatory authorities and applicable law.

7.2           Acknowledgements of Contractor The Contractor acknowledges and
agrees that:

  (a)

the Contractor agrees and acknowledges that none of the Compensation Shares have
been registered under the Securities Act of 1933 or under any state securities
or "blue sky" laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons (as that term is defined in Regulation S under the Securities Act
of 1933), except in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the Securities Act of 1933, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with applicable state securities laws.

        (b)

the Contractor has not acquired the Compensation Shares as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Compensation Shares; provided,
however, that the Contractor may sell or otherwise dispose of any of the
Compensation Shares pursuant to registration thereof under the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements;

        (c)

the Compensation Shares will be subject in the United States to a hold period
from the date of issuance of the Compensation Shares unless such Compensation
Shares are registered with the Securities and Exchange Commission (“SEC”);

        (d)

the decision to execute this Agreement and purchase the Compensation Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company other
than those made by the Company in the information the Company has filed with the
SEC;

        (e)

it will indemnify and hold harmless the Company and, where applicable, its
directors, officers, employees, agents, advisors and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Contractor contained herein or in any document furnished by the Contractor to
the Company in connection herewith being untrue in any material respect or any
breach or failure by the Contractor to comply with any covenant or agreement
made by the Contractor to the Company in connection therewith;


--------------------------------------------------------------------------------

7

  (f)

the issuance and sale of the Compensation Shares to the Contractor will not be
completed if it would be unlawful;

          (g)

the Compensation Shares are not listed on any stock exchange or subject to
quotation and no representation has been made to the Contractor that the
Compensation Shares will become listed on any other stock exchange or subject to
quotation on any other quotation system except that market makers are currently
making markets in the Company’s common stock on the OTC Bulletin Board;

          (h)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Compensation Shares;

          (i)

there is no government or other insurance covering the Compensation Shares;

          (j)

there are risks associated with an investment in the Compensation Shares,
including the risk that the Contractor could lose all of its investment;

          (k)

the Contractor and the Contractor’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Compensation Shares hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about the
Company;

          (l)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Contractor
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Compensation Shares hereunder have been made available for inspection by the
Contractor, the Contractor’s lawyer and/or advisor(s);

          (m)

the Company will refuse to register any transfer of the Compensation Shares not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act;

          (n)

the statutory and regulatory basis for the exemption claimed for the offer of
the Compensation Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

          (o)

the Contractor has been advised to consult the Contractor’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Compensation Shares and with respect to applicable resale restrictions, and it
is solely responsible (and the Company is not in any way responsible) for
compliance with:

          (i)

any applicable laws of the jurisdiction in which the Contractor is resident in
connection with the distribution of the Compensation Shares hereunder, and

          (ii)

applicable resale restrictions.


--------------------------------------------------------------------------------

8

7.3           Representations, Warranties and Covenants of the Contractor. The
Contractor hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the end of the
expiry of the Term or early termination of this Agreement) that:

  (a)

the Contractor is not a U.S. Person and is a resident in Canada;

        (b)

the Contractor is not acquiring the Compensation Shares for the account or
benefit of, directly or indirectly, any U.S. Person;

        (c)

the sale of the Compensation Shares to the Contractor as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Contractor;

        (d)

the Contractor is acquiring the Compensation Shares for investment only and not
with a view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Compensation Shares in the
United States or to U.S. Persons;

        (e)

the Contractor is outside the United States when receiving and executing this
Agreement and is acquiring the Compensation Shares as principal for the
Contractor’s own account, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in such
Compensation Shares;

        (f)

the entering into of this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Contractor;

        (g)

the entering into of this Agreement and the transactions contemplated thereby
will not result in the violation of any of the terms and provisions of any law
applicable to the Contractor, or of any agreement, written or oral, to which the
Contractor may be a party or by which the Contractor is or may be bound;

        (h)

the Contractor has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Contractor enforceable against the
Contractor in accordance with its terms;

        (i)

the Contractor has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Compensation Shares and the Company;

        (j)

the Contractor is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Contractor participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Compensation Shares;

        (k)

the Contractor is not aware of any advertisement of pertaining to the Company or
any of the Compensation Shares; and

        (l)

no person has made to the Contractor any written or oral representations:

       

(i)           that any person will resell or repurchase any of the Compensation
Shares;


--------------------------------------------------------------------------------

9

  (ii)

that any person will refund the purchase price of any of the Compensation
Shares;

        (iii)

as to the future price or value of any of the Compensation Shares; or

        (iv)

that any of the Compensation Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Compensation Shares of the Company on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of the Company on the OTC
Bulletin Board.

7.4           Legending of Compensation Shares. The Contractor hereby
acknowledges that upon the issuance thereof, and until such time as the same is
no longer required under the applicable securities laws and regulations, the
certificates representing any of the Compensation Shares will bear a legend in
substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

7.5           The Contractor hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Agreement.

ARTICLE 8 
MISCELLANEOUS

8.1           Notices. All notices required or allowed to be given under this
Agreement shall be made either personally by delivery to or by facsimile
transmission to the address as hereinafter set forth or to such other address as
may be designated from time to time by such party in writing:

  (a)

in the case of the Company, to:


--------------------------------------------------------------------------------

10

              Chancery Resources Inc.             4400 Westgrove Drive      
          Suite 104               Dallas, Texas 75001            
          Attention: Principal Executive Officer         (b) and in the case of
the Contractor to:                     Rafael Pinedo               890 West
Pender Street, sixth floor,               Vancouver, British Columbia V6C 1J9  
                  Fax No. <>

8.2           Independent Legal Advice. The Company acknowledges that:

  (a)

this Agreement was prepared by the W.L. Macdonald Law Corporation for the
Contractor;

        (b)

W.L. Macdonald Law Corporation received instructions from the Contractor and
does not represent the Company in regards to this Agreement;

        (c)

the Company has been requested to obtain its own independent legal advice on
this Agreement prior to signing this Agreement;

        (d)

the Company has been given adequate time to obtain independent legal advice;

        (e)

by signing this Agreement, the Company confirms that he fully understands this
Agreement; and

        (f)

by signing this Agreement without first obtaining independent legal advice, the
Company waives its right to obtain independent legal advice.

8.3           Change of Address. Any party may, from time to time, change its
address for service hereunder by written notice to the other party in the manner
aforesaid.

8.4           Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Contractor by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

8.5           Further Assurances. Each party hereto will promptly and duly
execute and deliver to the other party such further documents and assurances and
take such further action as such other party may from time to time reasonably
request in order to more effectively carry out the intent and purpose of this
Agreement and to establish and protect the rights and remedies created or
intended to be created hereby.

--------------------------------------------------------------------------------

11

8.6           Waiver. No provision hereof shall be deemed waived and no breach
excused, unless such waiver or consent excusing the breach is made in writing
and signed by the party to be charged with such waiver or consent. A waiver by a
party of any provision of this Agreement shall not be construed as a waiver of a
further breach of the same provision.

8.7           Amendments in Writing. No amendment, modification or rescission of
this Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

8.8           Assignment. Except as herein expressly provided, the respective
rights and obligations of the Contractor and the Company under this Agreement
shall not be assignable by either party without the written consent of the other
party and shall, subject to the foregoing, enure to the benefit of and be
binding upon the Contractor and the Company and their permitted successors or
assigns. Nothing herein expressed or implied is intended to confer on any person
other than the parties hereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

8.9           Severability. In the event that any provision contained in this
Agreement shall be declared invalid, illegal or unenforceable by a court or
other lawful authority of competent jurisdiction, such provision shall be deemed
not to affect or impair the validity or enforceability of any other provision of
this Agreement, which shall continue to have full force and effect.

8.10         Headings. The headings in this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

8.11         Number and Gender. Wherever the singular or masculine or neuter is
used in this Agreement, the same shall be construed as meaning the plural or
feminine or a body politic or corporate and vice versa where the context so
requires.

8.12         Time. Time shall be of the essence of this Agreement. In the event
that any day on or before which any action is required to be taken hereunder is
not a business day, then such action shall be required to be taken at or before
the requisite time on the next succeeding day that is a business day. For the
purposes of this Agreement, “business day” means a day which is not Saturday or
Sunday or a statutory holiday in Reno, Nevada, U.S.A.

8.13         Enurement. This Agreement is intended to bind and enure to the
benefit of the Company, its successors and assigns, and the Contractor and the
personal legal representatives of the Contractor.

8.14         Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.

8.15         Currency. Unless otherwise provided, all dollar amounts referred to
in this Agreement are in lawful money of the United States of America.

8.16         Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.

8.17         Proper Law. This Agreement will be governed by and construed in
accordance with the law of British Columbia. The parties hereby attorn to the
jurisdiction of the Courts in the Province of British Columbia.

--------------------------------------------------------------------------------

12

     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
day and year first above written.

Chancery Resources Inc.

Per: /s/ signed     Authorized Signatory  

 


 

/s/ Rafael Pinedo   Rafael Pinedo  


--------------------------------------------------------------------------------